DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/08/2022 and 06/22/2022   are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered. Claims 1, 6, 14, 19, 27, 32, 40, and 45 are pending.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 6, 14, 19, 27, 32, 40, and 45 have been considered but are not persuasive.
Applicant Arguments: Regarding independent claim 1, applicant's arguments that the cited references do not disclose “wherein the first configuration information comprises information of a structure of a time slot within resources of the second carrier, wherein the structure of the time slot within the resources of the second carrier comprises an uplink resource part, and a downlink resource part.” (See applicant’s response page 6).
Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner appreciated applicants’ effort to amend the claims to include additional limitations; unfortunately the additional limitations are disclosed in the combination of Kim and Zhang. 
Independent claim 1 recites a method which discloses different steps:
Step 1: sending a configuration information on first carrier.
Step 2: the configuration information indicates a configuration on a second carrier.
Step 3: first carrier is different from second carrier.
Step 4: the configuration information comprises information of a structure of a time slot                            within resources of the second carrier.
Step 5: the structure of a time slot of the second carrier comprises an uplink resource part                           and a downlink resource part
Reference Kim’426 discloses Step 1, Step 2, and Step 3 see claim 4, ¶0105, ¶108, ¶109, ¶0112, ¶0134-¶0136, and 0163.
Reference Zhang’117 discloses Step 4 and Step 5 where ¶0073-¶0074 and Fig. 2 disclose a timing of control signalling transmission 112 being related to a data transmission 114 on first carrier. The control signalling transmission 112 is transmitted over a second carrier having a temporal configuration of its uplink and downlink resources different from the first carrier. Fig. 2 is adapted for providing configuration indicating data 220 to the user equipment 204, wherein the configuration indicating data 220 is indicative of the temporal configuration further on the uplink and downlink resources of the first carrier and is also indicative of the temporal configuration of the uplink and downlink resources of the second carrier. the user equipment 204 by itself to determine the timing of the control signalling transmission 112… the user equipment 204 comprises a timing entity which comprises a control entity 110 which is adapted for determining, based on the configuration indicating… timing data … the timing data specify for the control signalling transmission a timeslot in which there is available a resource of the first type on the second carrier for a transmission of the control signalling transmission on the second carrier where the first type wherein the resource of the first type is either an uplink resource or a downlink resource (¶0005), where Fig.3 &4 (see below) and ¶0076 disclose a carrier specific time division duplex configuration (TDD configuration), i.e. a carrier-specific temporal configuration of the uplink and downlink resources of the respective carrier such as carrier 130 and 132 (¶0078).

	           
    PNG
    media_image1.png
    735
    550
    media_image1.png
    Greyscale

an “U” describes an uplink resource or a timeslot providing an uplink resource. Similarly, “D” relates to a timeslot providing a downlink resource.
Therefore, the combination of Kim and Zhang discloses all limitations of the independent claim 1. The reasoning stated above also applies to other pending claims.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 27, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20190246426), in view of Zhang et al (US20140086117).
 	Regarding claim 1, the cited reference Kim discloses a method for transmitting information, comprising: sending, by a network device, first configuration information to a terminal device through a first control channel on a first carrier (Claim 4 discloses transmitting, through the first carrier, control information), wherein the first configuration information is used for indicating a configuration on a second carrier (Claim 4 discloses that the control information including resource allocation information for transmitting and receiving data through the second carrier), wherein the first carrier and the second carrier are different (¶0134 discloses that the second carrier is Scell and ¶0126 discloses that the PCell may be set as the first carrier), wherein the first control channel is a common control channel (the Common Control Channel (CCCH) is responsible for transferring control information between base station and a terminal, the cited reference Kim discloses in ¶0054 that the common control signal may include first system information (e.g., master information)… also, the common control signal may include second system information (e.g., SIB)). However, Kim does not explicitly teach wherein the first configuration information comprises information of a structure of a time slot within resources of the second carrier, and wherein the structure of the time slot within the resources of the second carrier comprises an uplink resource part and a downlink resource part.
In an analogous art Zhang discloses wherein the first configuration information comprises information of a structure of a time slot within resources of the second carrier, and wherein the structure of the time slot within the resources of the second carrier comprises an uplink resource part and a downlink resource part (¶0073-¶0074 discloses the base station 202 is adapted for providing configuration indicating data 220 to the user equipment 204, wherein the configuration indicating data 220 … is indicative of the temporal configuration of the uplink and downlink resources of the second carrier and the configuration indicating data 220, in particular the temporal configuration of the uplink and downlink resources of the second carrier, allows the user equipment 204 by itself to determine the timing of the control signalling transmission 112… the user equipment 204 comprises a timing entity which comprises a control entity 110 which is adapted for determining, based on the configuration indicating… timing data … the timing data specify for the control signalling transmission a timeslot in which there is available a resource of the first type on the second carrier for a transmission of the control signalling transmission on the second carrier where the first type wherein the resource of the first type is either an uplink resource or a downlink resource (¶0005) where the first type wherein the resource of the first type is either an uplink resource or a downlink resource (¶0005), where Fig. 3/4 and ¶0076 discloses a carrier specific time division duplex configuration (TDD configuration), i.e. a carrier-specific temporal configuration of the uplink and downlink resources of the respective carrier such as carrier 130 and 132 (¶0078)).

	           
    PNG
    media_image1.png
    735
    550
    media_image1.png
    Greyscale


an “U” describes an uplink resource or a timeslot providing an uplink resource. Similarly, “D” relates to a timeslot providing a downlink resource.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Zhang to provide carrier aggregation in communication networks while substantially avoiding or at least reducing timing problems (Zhang, ¶0004). 
	Regarding claims 14, 27, and 40, the claims are drawn to a method, a network device and 
a terminal respectively performing substantially the same features of the method of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Claims 6, 19, 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20190246426), in view of Zhang et al (US20140086117), in further view of Tee et al (US20130343311).

Regarding claim 6, the combination of Kim and Zhang discloses all limitations of claim 1. However, the combination does not explicitly teach the first control channel carries indication information used for indicating a serial number of a time domain scheduling unit 
corresponding to the first configuration information.
In an analogous art Tee discloses the first control channel carries indication information used for indicating a serial number of a time domain scheduling unit corresponding to the first configuration information (¶0018 discloses a legacy PDCCH region is also referred to as the primary PDCCH, and the primary PDCCH is carried in an anchor carrier that a given mobile station monitors for obtaining control information such E_PDCCH where ¶0033-¶0037 discloses that the primary PDCCH can have the following format:{  
       Carrier #1, E-PDCCH location and size in E-PDCCH region; 
      Carrier #2, E-PDCCH location and size in E-PDCCH region;
      Carrier #M, E-PDCCH location and size in E-PDCCH region};
where M is the number of carriers supported by the system, or the number of carriers supported/configured by the base station. With this option, a separate 
E-PDCCH is provided per component carrier, such that each E-PDCCH indicates 
the resource assignment on the corresponding individual carrier).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Tee to allow for the mobile station to know the resource allocation (location and size) of an E-PDCCH region.

	Regarding claims 19, 32 and 45, the claims are drawn to a method, a network device and a terminal respectively performing substantially the same features of the method of claim 6. Therefore the claims are subject to the same rejection as claim 6.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462